Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-24-2004

USA v. Davis
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1883




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Davis" (2004). 2004 Decisions. Paper 117.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/117


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                  Case No: 04-1883

                          UNITED STATES OF AMERICA

                                           v.

                                  SHAWN DAVIS,

                                           Appellant




                   On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                            District Court No. 1:03-CR-00130
                 District Judge: The Honorable Christopher C. Conner


                          Submitted Pursuant to LAR 34.1(a)
                                 November 19, 2004


    Before: ROTH and SMITH, Circuit Judges, and DEBEVOISE,* District Judge

                              (Filed: November 24, 2004)


                             OPINION OF THE COURT




* The Honorable Dickinson R. Debevoise, Senior District Judge for the District of New
Jersey, sitting by designation.
SMITH, Circuit Judge.

         After the denial of his motion to suppress the evidence found in the trunk of his car

following a traffic stop, appellant Shawn Davis pled guilty to possession with the intent to

distribute cocaine and to being a felon in possession of a firearm. In his plea, Davis

preserved the right to appeal the District Court’s suppression ruling. Davis argues that

the traffic stop was impermissibly prolonged in violation of the Fourth Amendment to

allow a drug-detecting canine unit to be summoned to conduct a dog sniff of his car.

Finding no error, we affirm the judgment of the District Court.

Factual Background

         As we write only for the parties and their counsel, we abridge our recitation of the

facts.

         At approximately 3:18 a.m. on June 15, 2002, Officer Adolpho Heredia stopped

the car driven by Davis on a probable vehicle inspection violation. Davis entered a

parking lot and Heredia pulled in behind. Heredia and Davis exited their cars, and met

near the rear door of Davis’s car. Through Davis’s open door, Heredia could see what

appeared to be marijuana stems and a box of “Philly Blunt” cigars, which Heredia

testified are often used to roll marijuana.

         Though he could not smell alcohol on Davis’s breath, Heredia testified that Davis

appeared “very high.” Davis’s eyes were bloodshot and glassy, he had dried saliva on his

mouth, and his speech was “very slow and deliberate.” Davis further aroused Heredia’s



                                               2
suspicions by making furtive movements toward the trunk of his car, and by appearing

“animated,” “nervous,” and “jittery.”

       Davis produced his license and registration, which Heredia testified took longer

for him to process because Davis’s was a newly purchased vehicle. A background check

revealed Davis’s license was suspended. While Heredia was completing paperwork in

order to issue Davis a license seizure notification and an inspection violation, two

apparent associates of Davis’s, M s. Zaengle and M r. Sloan, entered the parking lot within

several minutes of each other. Zaengle peppered Heredia with questions concerning the

basis for the traffic stop of Davis, and Sloan yelled and cursed at Heredia and the other

officers who had arrived on the scene, further disrupting the traffic stop.

       At 3:49 a.m., Heredia called a canine unit to the scene to scan Davis’s vehicle for

narcotics. Heredia determined that the scan was warranted based on his observations of

Davis’s physical condition and demeanor, the apparent marijuana stems and Philly Blunt

cigars in his car, and the disruptive behavior of Zaengle and Sloan.

       The drug detection dog alerted on the trunk of Davis’s car. Heredia told Davis that

the car was being seized in order to secure a search warrant to search the trunk. Heredia

then returned Davis’s registration, issued the license seizure notification, and told Davis

that he was free to leave. Davis’s car was towed, and Heredia secured a search warrant.

The search revealed crack cocaine, powder cocaine, and psilocin. Davis was arrested

months later, and the firearm violation stems from that event.



                                              3
       The District Court determined that based on the totality of the circumstances,

Heredia had reason to suspect the presence of narcotics in Davis’s car which justified

summoning the canine unit. Citing United States v. Frost, 999 F.2d 737, 741-42 (3d Cir.

1993), the District Court further determined that the prolongation of the stop to effect the

canine sniff did not corrupt the validity of the stop because the officers acted diligently,

and that any delay was caused by Zaengle and Sloan acting on Davis’s behalf.

Jurisdiction and Standards of Review

       The District Court had jurisdiction under 18 U.S.C. § 3231, and we have

jurisdiction pursuant to 18 U.S.C. § 1291. This Court reviews the factual bases of the

District Court’s denial of the motion to suppress for clear error, and exercises plenary

review of its application of the law to properly found facts. United States v. Riddick, 156

F.3d 505, 509 (3d Cir. 1998).

Discussion

       The Fourth Amendment protects individuals from unreasonable searches and

seizures. In Terry v. Ohio, the Supreme Court held that brief investigative detentions

constitute Fourth Amendment “seizures,” the reasonableness of which is fact-dependent,

and calls for balancing the “nature and extent of the governmental interests” justifying the

seizure against the “nature and quality of the intrusion on individual rights” that the

seizure imposes. 392 U.S. 1, 22 (1968). The officer may effect a Terry stop only if he

can “point to specific and articulable facts which, taken together with rational inferences



                                              4
from those facts, reasonably warrant that intrusion.” Id. at 21. The test considers the

“totality of the circumstances” surrounding the seizure, and allows the officer to make

“commonsense judgments and inferences about human behavior.” Illinois v. Wardlow,

528 U.S. 119, 124-25 (2000).

       Davis argues that although Heredia had probable cause to effect the stop, the

officer lacked sufficient reasonable and articulable suspicion to prolong the detention for

the dog sniff of the car. To this end, Davis endeavors to undermine each of the factors

Heredia relied upon for summoning the canine unit, asserting that Heredia’s testimony

was simply an attempt to mask the officer’s desire to search Davis’s car. Specifically,

Davis observes that (1) the apparent marijuana stems were in fact lawn debris, and the

apparent Philly Blunts were in fact a less desirable brand of cigars for smoking marijuana;

(2) Heredia did not test Davis for chemical intoxication or cite him for driving while

impaired; (3) anyone – guilty or innocent – would be nervous under the circumstances;

and (4) there were other officers present to secure the scene, so Heredia’s testimony

describing the Zaengle and Sloan distractions was merely an excuse for delaying the

processing of Davis’s paperwork long enough to enable a canine scan to be performed.

       Assuming that the stop was prolonged to conduct the dog sniff, triggering Terry

balancing,1 we agree with the District Court that the totality of the circumstances

  1
    We need not determine whether the dog sniff in these circumstances, standing alone,
constituted a search triggering Terry balancing, a question on which the Supreme Court
recently heard argument, but has yet to rule. See Illinois v. Caballes, 207 Ill. 2d 504
(2003), cert. granted, 124 S. Ct. ___ (Apr. 5, 2004) (No. 03-923) (argued Nov. 10, 2004).

                                             5
recounted above led Heredia reasonably to believe that Davis had or was engaged in

illegal activity. Further, we conclude that Heredia possessed the requisite quantum of

suspicion to seize Davis and the car for the approximately 45 minutes between the initial

stop and the dog alert on the trunk. Davis’s “divide-and-conquer” approach of attacking

Heredia’s articulated circumstances seriatim misrepresents the “totality of the

circumstances” analysis, and has been specifically rejected by the Supreme Court. See

United States v. Arvizu, 534 U.S. 266, 274 (2002). Rather than view each circumstance in

isolation, as Davis urges, the totality of the circumstances test “allows officers to draw on

their own experiences and specialized training to make inferences from and deductions

about the cumulative information available to them.” Id.

       We find no clear error in the District Court’s crediting of Heredia’s testimony, and

the officer’s articulated circumstances, taken together and in light of his training and

experience, warranted the prolonged seizure for the purpose of conducting the dog sniff.

We also agree with the District Court that Heredia and the other officers on the scene

acted diligently in conducting the dog scan of the car, thereby minimizing the intrusion on

Davis’s liberty interests. See Frost, 999 F.2d at 742 (noting that a demonstrated lack of

concern or lack of diligence by officers which prolongs an investigative seizure can

render a detention unreasonable for Fourth Amendment purposes). The canine unit

arrived within several minutes of being summoned. The delay of approximately 31


Even assuming it was a search, its limited intrusiveness would not weigh heavily enough
in the Terry analysis to change the outcome.

                                              6
minutes between the time the stop began and the time Heredia requested the canine unit

was not due to a lack of diligence on Heredia’s part; rather, the delay was caused by the

additional time needed to sort out the paperwork on Davis’s newly purchased vehicle and

by the obstructionist behavior of Zaengle and Sloan. In any event, Davis’s argument here

is undercut by the fact that his driver’s license was suspended and he could not have

legally driven the car away.

       For the foregoing reasons, the judgment of the District Court is affirmed.




                                             7